UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03462 The Flex-funds Trust 6125 Memorial Drive Dublin,OH43017 Bruce McKibben c/o The Flex-funds Trust 6125 Memorial Drive Dublin,OH43017 Registrant’s telephone number, including area code:800-325-3539 Date of fiscal year end:December 31, 2010 Date of reporting period:September 30, 2010 Item 1.Schedule of Investments. Schedule of Investments September 30, 2010 (unaudited) The Muirfield Fund Security Description Shares or Principal Amount ($) Value ($)(a) Registered Investment Companies - 84.5% Fairholme Fund Goldman Sachs Short Duration Government Fund Harbor Bond Fund Hartford Capital Appreciation Fund Health Care Select Sector SPDR Fund Invesco Diversified Dividend Fund iShares MSCI Emerging Markets Index Fund iShares Russell 2000 Value Index Fund Ivy Limited-Term Bond Fund Nuveen Tradewinds Value Opportunities Fund # Oppenheimer Developing Markets Fund PowerShares QQQ Putnam Voyager Fund RidgeWorth Intermediate Bond Fund RidgeWorth Mid Cap Value Equity Fund RidgeWorth Small Cap Value Equity Fund RS Emerging Markets Fund Sentinel Government Securities Fund T. Rowe Price Equity Income Fund T. Rowe Price Mid Cap Growth Fund TCW Total Return Bond Fund Technology Select Sector SPDR Fund Wells Fargo Advantage Growth Fund # Total Registered Investment Companies (Cost $88,120,758 ) Money Market Registered Investment Companies - 1.7% The Flex-funds Money Market Fund - Institutional Class, 0.276%* Total Money Market Registered Investment Companies (Cost $1,924,567 ) Floating Rate Demand Notes - 13.3% Caterpillar Financial Power Investment Floating Rate Demand Note, 1.20%, 10/1/2010** Total Floating Rate Demand Notes (Cost $15,038,874 ) Schedule of Investments September 30, 2010 (unaudited) The Muirfield Fund Security Description Shares or Principal Amount ($) Value ($)(a) U.S. Government Obligations - 0.7% U.S. Treasury Bill, 0.152%, due 12/23/2010*** Total U.S. Government Obligations (Cost$799,723 ) Total Investments - 100.2% (Cost $105,883,922 )(b) Liabilities less Other Assets - (0.2%) ) Total Net Assets - 100.0% Trustee Deferred Compensation**** The Flex-funds Aggressive Growth Fund The Flex-funds Defensive Balanced Fund The Flex-funds Dynamic Growth Fund The Flex-funds Muirfield Fund The Flex-funds Quantex Fund The Flex-funds Total Return Utilities Fund Total Trustee Deferred Compensation (Cost $81,485 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring December 2010, notional value $5,399,325 19 ) Total Futures Contracts ) (a) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments***** Level 1 - Quoted Prices $ 112,138,562 Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $ 112,938,309 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. (b) Represents cost for financial reporting purposes and differs for federal income tax purposes by the amount of losses deferred for federal income tax reporting in the amount of $1,001,685.Cost for federal income tax purposes of $106,885,607 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation Unrealized depreciation Net unrealized appreciation (depreciation # Represents non-income producing securities. * Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2010. ** Floating rate security.The rate shown represents the rate in effect at September 30, 2010. *** Pledged as collateral on futures contracts. **** Assets of affiliates to The Muirfield Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. ***** Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments September 30, 2010 (unaudited) The Dynamic Growth Fund Security Description Shares or Principal Amount ($) Value ($)(a) Registered Investment Companies - 96.8% Fairholme Fund Hartford Capital Appreciation Fund Health Care Select Sector SPDR Fund Invesco Diversified Dividend Fund iShares MSCI Emerging Markets Index Fund iShares Russell 2000 Value Index Fund Nuveen Tradewinds Value Opportunities Fund # Oppenheimer Developing Markets Fund PowerShares QQQ Putnam Voyager Fund RidgeWorth Mid Cap Value Equity Fund RidgeWorth Small Cap Value Equity Fund RS Emerging Markets Fund T. Rowe Price Equity Income Fund T. Rowe Price Mid Cap Growth Fund Technology Select Sector SPDR Fund Wells Fargo Advantage Growth Fund # Total Registered Investment Companies (Cost $79,934,490 ) Money Market Registered Investment Companies - 2.5% The Flex-funds Money Market Fund - Institutional Class, 0.276%* Total Money Market Registered Investment Companies (Cost $2,238,252 ) U.S. Government Obligations - 0.9% U.S. Treasury Bill, 0.152%, due 12/23/2010** Total U.S. Government Obligations (Cost $799,723 ) Total Investments - 100.2% (Cost $82,972,465 )(b) Liabilities less Other Assets - (0.2%) ) Total Net Assets - 100.0% Schedule of Investments September 30, 2010 (unaudited) The Dynamic Growth Fund Security Description Shares or Principal Amount ($) Value ($)(a) Trustee Deferred Compensation*** The Flex-funds Aggressive Growth Fund The Flex-funds Defensive Balanced Fund The Flex-funds Dynamic Growth Fund The Flex-funds Muirfield Fund The Flex-funds Quantex Fund The Flex-funds Total Return Utilities Fund Total Trustee Deferred Compensation (Cost $40,991 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring December 2010, notional value $2,841,750 10 Total Futures Contracts (a) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments**** Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. (b) Represents cost for financial reporting purposes and differs for federal income tax purposes by the amount of losses deferred for federal income tax reporting in the amount of $569,701.Cost for federal income tax purposes of $83,542,166 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation Unrealized depreciation Net unrealized appreciation (depreciation) # Represents non-income producing securities. * Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2010. ** Pledged as collateral on futures contracts. *** Assets of affiliates to The Dynamic Growth Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. **** Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments September 30, 2010 (unaudited) The Aggressive Growth Fund Security Description Shares or Principal Amount ($) Value ($)(a) Registered Investment Companies - 95.9% Fairholme Fund Hartford Capital Appreciation Fund Health Care Select Sector SPDR Fund Invesco Diversified Dividend Fund iShares MSCI Emerging Markets Index Fund iShares Russell 2000 Value Index Fund Nuveen Tradewinds Value Opportunities Fund # Oppenheimer Developing Markets Fund PowerShares QQQ Putnam Voyager Fund RidgeWorth Mid Cap Value Equity Fund RidgeWorth Small Cap Value Equity Fund RS Emerging Markets Fund T. Rowe Price Mid Cap Growth Fund Technology Select Sector SPDR Fund Wells Fargo Advantage Growth Fund # Total Registered Investment Companies (Cost$26,587,538 ) Money Market Registered Investment Companies - 3.3% The Flex-funds Money Market Fund - Institutional Class, 0.276%* Total Money Market Registered Investment Companies (Cost$1,010,606 ) Floating Rate Demand Notes - 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 1.20%, 10/1/2010** Total Floating Rate Demand Notes (Cost$2,002 ) U.S. Government Obligations - 1.0% U.S. Treasury Bill, 0.152%, due 12/23/2010*** Total U.S. Government Obligations (Cost$299,896 ) Total Investments - 100.2% (Cost$27,900,042 )(b) Liabilities less Other Assets - (0.2%) ) Total Net Assets - 100.0% Schedule of Investments September 30, 2010 (unaudited) The Aggressive Growth Fund Security Description Shares or Principal Amount ($) Value ($)(a) Trustee Deferred Compensation**** The Flex-funds Aggressive Growth Fund The Flex-funds Defensive Balanced Fund The Flex-funds Dynamic Growth Fund The Flex-funds Muirfield Fund The Flex-funds Quantex Fund The Flex-funds Total Return Utilities Fund 79 Total Trustee Deferred Compensation (Cost$26,926 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring December 2010, notional value $1,136,700 4 Total Futures Contracts (a) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments***** Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. (b) Represents cost for financial reporting purposes and differs for federal income tax purposes by the amount of losses deferred for federal income tax reporting in the amount of $131,785.Cost for federal income tax purposes of $28,031,827 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation Unrealized depreciation Net unrealized appreciation (depreciation) # Represents non-income producing securities. * Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2010. ** Floating rate security.The rate shown represents the rate in effect at September 30, 2010. *** Pledged as collateral on futures contracts. **** Assets of affiliates to The Aggressive Growth Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. ***** Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments September 30, 2010 (unaudited) The Defensive Balanced Fund Security Description Shares or Principal Amount ($) Value ($)(a) Registered Investment Companies - 77.6% Fairholme Fund Goldman Sachs Short Duration Government Fund Harbor Bond Fund Hartford Capital Appreciation Fund Health Care Select Sector SPDR Fund Invesco Diversified Dividend Fund iShares MSCI Emerging Markets Index Fund iShares Russell 2000 Value Index Fund Ivy Limited-Term Bond Fund Nuveen Tradewinds Value Opportunities Fund # Oppenheimer Developing Markets Fund PowerShares QQQ Putnam Voyager Fund RidgeWorth Intermediate Bond Fund RidgeWorth Mid Cap Value Equity Fund RidgeWorth Small Cap Value Equity Fund RS Emerging Markets Fund Sentinel Government Securities Fund T. Rowe Price Equity Income Fund T. Rowe Price Mid Cap Growth Fund TCW Total Return Bond Fund Technology Select Sector SPDR Fund Wells Fargo Advantage Growth Fund # Total Registered Investment Companies (Cost $40,300,120 ) Money Market Registered Investment Companies - 5.5% The Flex-funds Money Market Fund - Institutional Class, 0.276%* Total Money Market Registered Investment Companies (Cost $3,026,449 ) Floating Rate Demand Notes - 14.3% Caterpillar Financial Power Investment Floating Rate Demand Note, 1.20%, 10/1/2010** Total Floating Rate Demand Notes (Cost $7,887,897 ) U.S. Government Obligations - 2.8% Federal Farm Credit Bank, 0.256%, due 11/27/2012*** Federal Home Loan Mortgage Corporation, 4.00%, due 12/15/2022 U.S. Treasury Bill, 0.152%, due 12/23/2010**** Total U.S. Government Obligations (Cost $1,543,078 ) Total Investments - 100.2% (Cost $52,757,544 )(b) Liabilities less Other Assets - (0.2%) ) Total Net Assets - 100.0% Schedule of Investments September 30, 2010 (unaudited) The Defensive Balanced Fund Security Description Shares or Principal Amount ($) Value ($)(a) Trustee Deferred Compensation***** The Flex-funds Aggressive Growth Fund The Flex-funds Defensive Balanced Fund The Flex-funds Dynamic Growth Fund The Flex-funds Muirfield Fund The Flex-funds Quantex Fund The Flex-funds Total Return Utilities Fund Total Trustee Deferred Compensation (Cost $31,378 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors 500 expiring December 2010, notional value $3,125,925 11 ) Total Futures Contracts ) (a) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments***** Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. (b) Represents cost for financial reporting purposes and differs for federal income tax purposes by the amount of losses deferred for federal income tax reporting in the amount of $105,795.Cost for federal income tax purposes of $52,863,339 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation Unrealized depreciation Net unrealized appreciation (depreciation) # Represents non-income producing securities. * Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2010. ** Floating rate security.The rate shown represents the rate in effect at September 30, 2010. *** Variable rate security.The rate shown represents the rate in effect at September 30, 2010. **** Pledged as collateral on futures contracts. ***** Assets of affiliates to The Defensive Balanced Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. ***** Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments September 30, 2010 (unaudited) The Strategic Growth Fund Security Description Shares or Principal Amount ($) Value ($)(a) Registered Investment Companies - 98.4% Allianz NFJ International Value Fund Fairholme Fund First American Real Estate Securities Fund Invesco Diversified Dividend Fund Materials Select Sector SPDR Fund Nuveen Tradewinds Value Opportunities Fund # Putnam Voyager Fund RidgeWorth Mid Cap Value Equity Fund RidgeWorth Small Cap Value Equity Fund RS Emerging Markets Fund T. Rowe Price Mid Cap Growth Fund TCW Small Cap Growth Fund # Van Eck Global Hard Assets Fund # Wells Fargo Advantage Growth Fund # Total Registered Investment Companies (Cost $37,774,615 ) Money Market Registered Investment Companies - 1.1% The Flex-funds Money Market Fund - Institutional Class, 0.276%* Total Money Market Registered Investment Companies (Cost $494,152 ) U.S. Government Obligations - 0.7% U.S. Treasury Bill, 0.152%, due 12/23/2010** Total U.S. Government Obligations (Cost $299,896 ) Total Investments - 100.2% (Cost $38,568,663 )(b) Liabilities less Other Assets - (0.2%) ) Total Net Assets - 100.0% Schedule of Investments September 30, 2010 (unaudited) The Strategic Growth Fund Security Description Shares or Principal Amount ($) Value ($)(a) Trustee Deferred Compensation*** The Flex-funds Aggressive Growth Fund The Flex-funds Defensive Balanced Fund The Flex-funds Dynamic Growth Fund The Flex-funds Muirfield Fund The Flex-funds Quantex Fund The Flex-funds Total Return Utilities Fund Total Trustee Deferred Compensation (Cost $25,903 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors Mid Cap 400 expiring December 2010, notional value $800,100 2 Total Futures Contracts (a) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments**** Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. (b) Represents cost for financial reporting purposes and differs for federal income tax purposes by the amount of losses deferred for federal income tax reporting in the amount of $112,373.Cost for federal income tax purposes of $38,681,036 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation Unrealized depreciation Net unrealized appreciation (depreciation) # Represents non-income producing securities. * Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2010. ** Pledged as collateral on futures contracts. *** Assets of affiliates to The Strategic Growth Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. **** Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments September 30, 2010 (unaudited) The Quantex Fund Security Description Shares or Principal Amount ($) Value ($)(a) Common Stocks - 94.2% Business Services - 6.1% Cintas Corporation DeVry, Inc. Interpublic Group of Companies, Inc./The # Monster Worldwide, Inc. # Robert Half International, Inc. Ryder System, Inc. Total System Services, Inc. (Cost $1,000,812 ) Consumer Goods - 10.4% Avery Dennison Corp. Bemis Co., Inc. Constellation Brands, Inc. # Dean Foods Company # Eastman Kodak Company # Harman International Industries, Inc. # Hasbro, Inc. International Flavors & Fragrances, Inc. Newell Rubbermaid, Inc. Pactiv Corp. # Sealed Air Corp. (Cost $1,532,669 ) Consumer Services - 13.9% Abercrombie and Fitch Co. Airgas, Inc. AutoNation, Inc. # Big Lots, Inc. # D.R. Horton, Inc. Family Dollar Stores, Inc. GameStop Corp. # Lennar Corp. Office Depot, Inc. # Pulte Group, Inc. # RadioShack Corp. SUPERVALU, Inc. Whole Foods Market, Inc. # Wyndham Worldwide Corp. (Cost $1,889,600 ) Energy - 4.8% Denbury Resources, Inc. # Massey Energy Company Rowan Companies, Inc. # Sunoco, Inc. Tesoro Corp. # (Cost $672,153 ) Schedule of Investments September 30, 2010 (unaudited) The Quantex Fund Security Description Shares or Principal Amount ($) Value ($)(a) Financial Services - 14.3% Apartment Investment & Management Company @ Assurant, Inc. CB Richard Ellis Group, Inc. # Cincinnati Financial Corporation E*TRADE Financial Corp. # Equifax, Inc. Federated Investors, Inc. First Horizon National Corp. # Huntington Bancshares, Inc. Janus Capital Group, Inc. Marshall & Ilsley Corp. NASDAQ OMX Group, Inc./The # Torchmark Corp. Wachovia Corp. Preferred Dividend Equalization # 0 Zions Bancorporation (Cost $2,012,356 ) Hardware - 10.4% Jabil Circuit, Inc. JDS Uniphase Corp. # Lexmark International, Inc. # LSI Logic Corp. # MEMC Electronic Materials, Inc. # Molex, Inc. National Semiconductor Corp. Novellus Systems, Inc. # QLogic Corp. # Tellabs, Inc. Teradyne, Inc. # (Cost $1,488,695 ) Healthcare - 4.1% Coventry Health Care, Inc. # King Pharmaceuticals, Inc. # Patterson Companies, Inc. PerkinElmer, Inc. Tenet Healthcare Corp. # (Cost $605,011 ) Schedule of Investments September 30, 2010 (unaudited) The Quantex Fund Security Description Shares or Principal Amount ($) Value ($)(a) Industrial Materials - 11.6% AK Steel Holding Corp. Allegheny Technologies, Inc. CF Industries Holdings, Inc. Eastman Chemical Company FMC Corp. Goodyear Tire & Rubber Company/The # Leggett & Platt, Inc. Pall Corp. Snap-on, Inc. Stanley Black & Decker, Inc. Titanium Metals Corp. # (Cost $1,519,346 ) Media - 3.0% Gannett Co., Inc. Meredith Corp. New York Times Co./The # Washington Post Company/The (Cost $568,124 ) Software - 3.1% Compuware Corp. # Dun & Bradstreet Corp./The Novell, Inc. # (Cost $469,454 ) Utilities - 12.5% Akamai Technologies, Inc. # Allegheny Energy, Inc. CMS Energy Corp. Frontier Communications Corp. Integrys Energy Group, Inc. MetroPCS Communications, Inc. # Nicor, Inc. NiSource, Inc. Pepco Holdings, Inc. Pinnacle West Capital Corp. Quanta Services, Inc. # TECO Energy, Inc. (Cost $1,656,060 ) Total Common Stocks (Cost $13,414,280 ) Schedule of Investments September 30, 2010 (unaudited) The Quantex Fund Security Description Shares or Principal Amount ($) Value ($)(a) U.S. Government Obligations - 1.3% U.S. Treasury Bill, 0.152%, due 12/23/2010* Total U.S. Government Obligations (Cost $199,931 ) Total Investments - 95.5% (Cost $13,614,211 )(b) Other Assets less Liabilities - 4.5% Total Net Assets - 100.0% Trustee Deferred Compensation** The Flex-funds Aggressive Growth Fund The Flex-funds Defensive Balanced Fund The Flex-funds Dynamic Growth Fund The Flex-funds Muirfield Fund The Flex-funds Quantex Fund The Flex-funds Total Return Utilities Fund 63 Total Trustee Deferred Compensation (Cost $31,780 ) Futures Contracts Long Contracts Unrealized Appreciation (Depreciation)($) Standard & Poors Mid Cap 400 expiring December 2010, notional value $800,100 2 Total Futures Contracts (a) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments*** Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. (b) Represents cost for financial reporting purposes and differs for federal income tax purposes by the amount of losses deferred for federal income tax reporting in the amount of $20,540.Cost for federal income tax purposes of $13,634,751 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation Unrealized depreciation Net unrealized appreciation (depreciation) ADR American Depositary Receipt # Represents non-income producing securities. @ Real estate investment trust. * Pledged as collateral on Futures Contracts. ** Assets of affiliates to The Flex-funds Quantex Fund held for the benefit of the Fund's Trustees inconnection with the Trustee Deferred Compensation Plan. *** Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments September 30, 2010 (unaudited) The Total Return Utilities Fund Security Description Shares or Principal Amount ($) Value ($)(a) Common Stocks - 98.1% Electric Utility 13.7% AES Corp. # American Superconductor Corp. # ITC Holdings Corp. MDU Resources Group, Inc. Northeast Utilities NV Energy, Inc. (Cost $3,255,239 ) Natural Gas Distribution 5.7% National Grid PLC - ADR ONEOK, Inc. Southern Union Co. (Cost$1,193,317 ) Oil Exploration & Production 3.5% EQT Corp. Ultra Petroleum Corp. # (Cost $842,738 ) Pipelines 21.7% El Paso Corp. Enterprise Products Partners, L.P. Kinder Morgan Energy Partners, L.P. National Fuel Gas Co. QEP Resources, Inc. Questar Corp. Spectra Energy Corp. (Cost $4,256,372 ) Telephone & Telecommunications 30.7% American Tower Corp. # AT&T, Inc. BCE, Inc. Millicom International Cellular S.A. NII Holdings, Inc. # Nokia Corp. Philippine Long Distance Telephone Company - ADR QUALCOMM, Inc. Telecom Argentina S.A. - ADR Telephone and Data Systems, Inc. Turkcell Iletisim Hizmetleri - ADR Verizon Communications, Inc. (Cost $6,694,413 ) Utility Services - 15.6% ABB Limited - ADR # Akamai Technologies, Inc. # Chicago Bridge & Iron Co. # Fluor Corp. Frontier Communications Corp. 1 8 NiSource, Inc. Pepco Holdings, Inc. (Cost $2,873,215 ) Water Utility - 7.2% American Water Works Co., Inc. Veolia Environnement - ADR (Cost $1,615,531 ) Total Common Stocks (Cost $20,730,825 ) Schedule of Investments September 30, 2010 (unaudited) The Total Return Utilities Fund Security Description Shares or Principal Amount ($) Value ($)(a) Money Market Registered Investment Companies - 2.1% The Flex-funds Money Market Fund - Institutional Class, 0.276%* Total Money Market Registered Investment Companies (Cost $470,525 ) Total Investments - 100.2% (Cost $21,201,350 )(b) Liabilities less Other Assets - (0.2%) ) Total Net Assets - 100.0% Trustee Deferred Compensation** The Flex-funds Aggressive Growth Fund The Flex-funds Defensive Balanced Fund The Flex-funds Dynamic Growth Fund The Flex-funds Muirfield Fund The Flex-funds Quantex Fund The Flex-funds Total Return Utilities Fund 73 Total Trustee Deferred Compensation (Cost $29,834 ) (a) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments*** Level 1 - Quoted Prices $- Level 2 - Other Significant Observable Inputs - - Level 3 - Significant Unobservable Inputs - - Total $- The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. (b) Represents cost for financial reporting purposes and differs for federal income tax purposes by the amount of losses deferred for federal income tax reporting in the amount of $72,658.Cost for federal income tax purposes of $21,274,008 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation Unrealized depreciation Net unrealized appreciation (depreciation) ADR American Depositary Receipt # Represents non-income producing securities. * Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2010. ** Assets of affiliates to The Total Return Utilities Fund held for the benefit of the Fund's Trustees in connection with the Trustees Deferred Compensation Plan. *** Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments September 30, 2010 (unaudited) The U.S. Government Bond Fund Security Description Principal Amount ($) or Shares Value ($)(a) U.S. Government Obligations - 85.3% Federal Farm Credit Bank, 0.24%, due 08/23/2011* Federal Farm Credit Bank, 0.26%, due 11/27/2012* Federal Farm Credit Bank, 1.05%, due 08/26/2013 Federal Farm Credit Bank, 2.875%, due 04/14/2015 Federal Farm Credit Bank, 1.85%, due 08/24/2015 Federal Farm Credit Bank, 3.62%, due 03/08/2017 Federal Farm Credit Bank, 5.25%, due 03/02/2021 Federal Farm Credit Bank, 5.25%, due 10/25/2022 Federal Farm Credit Bank, 5.20%, due 02/06/2026 Federal Farm Credit Bank, 5.77%, due 01/05/2027 Federal Farm Credit Bank, 5.25%, due 04/21/2028 Federal Home Loan Bank, 1.20%, due 09/30/2013 Federal Home Loan Bank, 1.30%, due 03/14/2014 Federal Home Loan Bank, 1.75%, due 09/11/2015 Federal Home Loan Bank, 4.50%, due 09/13/2019 Federal Home Loan Mortgage Corporation, 4.00%, due 12/15/2022 Government National Mortgage Association, 6.50%, due 07/20/2038 U.S. Treasury Note, 3.50%, due 05/15/2020 Total U.S. Government Obligations (Cost $15,700,056 ) Corporate Bonds - 13.5% John Deere Corp., 2.80%, due 09/18/2017 Johnson & Johnson, 2.95%, due 09/01/2020 Paccar Financial Corp., 4.03%, due 01/12/2011* Partnerre Finance, 6.875%, due 06/01/2018 Royal Bank of Canada, 0.64%, due 01/28/2013* Total Corporate Bonds (Cost $2,525,854 ) Money Market Registered Investment Companies - 0.3% The Flex-funds Money Market Fund - Institutional Class, 0.276%** Total Money Market Registered Investment Companies (Cost $65,796 ) Floating Rate Demand Notes - 0.3% Caterpillar Financial Power Investment Floating Rate Demand Note, 1.20%, 10/1/2010*** Total Floating Rate Demand Notes (Cost $51,768 ) Total Investments - 99.4% (Cost $18,343,474 )(b) Other Assets less Liabilities - 0.6% Total Net Assets - 100.0% Schedule of Investments September 30, 2010 (unaudited) The U.S. Government Bond Fund Security Description Principal Amount ($) or Shares Value ($)(a) Trustee Deferred Compensation**** The Flex-funds Aggressive Growth Fund The Flex-funds Defensive Balanced Fund The Flex-funds Dynamic Growth Fund The Flex-funds Muirfield Fund The Flex-funds Quantex Fund The Flex-funds Total Return Utilities Fund 59 Total Trustee Deferred Compensation (Cost $23,393 ) (a) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in Securities Other Financial Instruments***** Level 1 - Quoted Prices $- Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - - Total $- The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, short-term debt instruments and repurchase agreements with a maturity of less than 60 days are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. (b) Represents cost for financial reporting purposes and differs for federal income tax purposes by the amount of losses deferred for federal income tax reporting in the amount of $1,067.Cost for federal income tax purposes of $18,344,541 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation Unrealized depreciation Net unrealized appreciation (depreciation) * Variable rate security.The rate shown represents the rate in effect at September 30, 2010. ** Investment in affiliate.The yield shown represents the 7-day yield in effect at September 30, 2010. *** Floating rate security.The rate shown represents the rate in effect at September 30, 2010. **** Assets of affiliates to The U.S. Government Bond Fund held for the benefit of the Fund's Trustees in connection with the Trustee Deferred Compensation Plan. ***** Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Schedule of Investments September 30, 2010 (unaudited) The Money Market Fund Security Description Coupon/Yield Maturity Principal Amount ($) or Shares Value ($)(a) Bank Obligations - 1.1% Commerce National Bank Demand Deposit Account % * 10/01/10 EverBank Money Market Account % * 10/01/10 Excel Bank Demand Deposit Account % * 10/01/10 Huntington National Bank Conservative Deposit Account % * 10/01/10 Nationwide Bank Deposit Account % * 10/01/10 TD Bank Demand Deposit Account % * 10/01/10 Total Bank Obligations (Cost $1,496,119 ) Certificates of Deposit - 2.1% Flagstar Bank, FSB % 09/15/11 Mutual of Omaha Bank % 09/15/11 Citizens Business Bank % 09/15/11 Community Bank % 09/15/11 Union Bank & Trust Co. % 09/15/11 Washington Trust Bank % 09/15/11 United Bank % 09/15/11 East West Bank % 09/15/11 MB Financial Bank, NA % 09/15/11 PrivateBank and Trust Company (The) % 09/15/11 Morton Community Bank % 09/15/11 Farmers' and Traders' State Bank % 09/15/11 Amalgamated Bank % 09/15/11 WashingtonFirst Bank % 09/15/11 Total Certificates of Deposit (Cost $3,000,000 ) Commercial Paper - 9.5% Dexia Delaware % 10/08/10 Dexia Delaware % 10/20/10 ING Funding % 01/19/11 Toyota Motor Credit Corp. % 11/04/10 Toyota Motor Credit Corp. % 12/06/10 Toyota Motor Credit Corp. % 01/31/11 Toyota Motor Credit Corp. % 02/24/11 Toyota Motor Credit Corp. % 04/13/11 Total Commercial Paper (Cost $13,490,207 ) Corporate Obligations - 32.1% Barclays Bank % * 10/20/10 Barclays Bank % * 11/11/10 Barclays Bank % * 12/18/10 Bath Technologies*** % * 10/07/10 Cascade Plaza Project*** % * 10/07/10 Caterpillar Financial Power Investment Floating Rate Demand Note % ** 10/01/10 General Electric Interest Plus Variable Rate Demand Note % * 10/01/10 JP Morgan Chase % 11/15/10 JP Morgan Chase % 06/01/11 Martin Wheel Co, Inc.*** % * 10/07/10 Rabobank % * 10/15/10 Seariver Maritime % * 10/01/10 Springside Corp Exchange Partners LLC*** % * 10/07/10 White Castle Project*** % * 10/07/10 Total Corporate Obligations (Cost$45,516,363 ) U.S. Government Agency Obligations - 4.2% Federal Farm Credit Bank % 08/02/11 Federal Home Loan Bank % 09/26/11 Federal Home Loan Bank % 09/26/11 Federal Home Loan Bank % 10/07/11 Total U.S. Government Agency Obligations (Cost $6,000,000 ) Schedule of Investments September 30, 2010 (unaudited) The Money Market Fund Security Description Coupon/Yield Maturity Principal Amount ($) or Shares Value ($)(a) Money Market Registered Investment Companies - 51.2% Federated Prime Value Obligations Fund, 0.23% # Fidelity Institutional Money Market Portfolio, 0.29% # Total Money Market Registered Investment Companies (Cost $72,493,696 ) Total Investments - 100.0% (Cost $141,996,385 )(b) Liabilities less Other Assets - (0.0%) ) Total Net Assets - 100.0% Trustee Deferred Compensation**** The Flex-funds Aggressive Growth Fund The Flex-funds Defensive Balanced Fund The Flex-funds Dynamic Growth Fund The Flex-funds Muirfield Fund The Flex-funds Quantex Fund The Flex-funds Total Return Utilities Fund 58 Total Trustee Deferred Compensation (Cost $31,399 ) (a) Statement on Financial Accounting Standard No. 157 "Fair Value Measurements" - Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical securities • Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The following is a summary of the inputs used as of September 30, 2010 in valuing the Fund's assets carried at fair value: Valuation Inputs Investments in
